tcmemo_2005_249 united_states tax_court scott alan brandenburg petitioner v commissioner of internal revenue respondent docket no 16937-04l filed date scott alan brandenburg pro_se michael d zima for respondent memorandum findings_of_fact and opinion colvin judge on date respondent sent petitioner a decision letter concerning equivalent_hearing under sec_6320 in which respondent determined that a notice_of_federal_tax_lien regarding petitioner’s income taxes for would not be withdrawn we sustain respondent’s determination for reasons discussed below unless otherwise stated section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in high springs florida when he filed the petition he was married in his wife did not earn any income in those years petitioner was a self-employed truck driver in he received self-employment_income as follows payor mccollister’s moving storage inc north american van lines inc suddath van lines inc total b petitioner’s income_tax returns dollar_figure dollar_figure --- --- big_number big_number big_number petitioner filed his federal_income_tax return for on date petitioner did not timely file a federal_income_tax return for or north american van lines and suddath van lines filed with respondent forms 1099-misc miscellaneous income showing that they had paid petitioner dollar_figure in and dollar_figure in respondent audited petitioner’s and tax returns and on date sent a 30-day_letter to petitioner by certified mail petitioner received this letter on date respondent sent petitioner a notice_of_deficiency for and in it respondent determined that petitioner had self-employment_income of dollar_figure for and dollar_figure for interest_income of dollar_figure for and dollar_figure for and pensions and annuities of dollar_figure for respondent allowed on schedule c profit or loss from business_expenses of dollar_figure for and dollar_figure for on the basis of the schedule c expenses that petitioner had reported on his return respondent determined deficiencies and additions to tax as follows year deficiency dollar_figure big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the notice_of_deficiency was returned to respondent as undeliverable to petitioner respondent assessed tax and interest for on date and sent petitioner notices of balance due for those years on date date and date petitioner filed his return on date and his return on date on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to taxes respondent had assessed for the date lien notice on date respondent filed a notice_of_federal_tax_lien in dade county florida with respect to petitioner’s income taxes on date petitioner submitted to respondent six form sec_1040ez income_tax return for single and joint filers with no dependents for petitioner entered zeros for his income and on the lines for total_tax respondent assessed frivolous_return penalties under sec_6702 for those returns petitioner filed claims for refund for and early in respondent rejected those claims on date petitioner filed hi sec_2002 return on date on date respondent filed a notice_of_federal_tax_lien in alachua county florida with respect to petitioner’s income_tax liabilities for and frivolous_return penalties under sec_6702 for on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to petitioner’s income_tax liabilities for and frivolous_return penalties for the date lien notice on date petitioner submitted to respondent an unsigned form request for a collection_due_process_hearing respondent returned it to petitioner and asked that he sign and return it to respondent petitioner did so on date respondent’s office of appeals sent petitioner a letter explaining the hearing process under sec_6320 and sec_6330 and the issues that he could raise and stating that respondent would not consider challenges based on constitutional political or moral grounds respondent enclosed a copy of form_4340 certificate of assessments payments and other specified matters for petitioner’s tax years on date appeals officer davida s parker parker told petitioner that he had timely appealed the date notice_of_federal_tax_lien but that he had not timely appealed the lien filed on date parker mistakenly believed that petitioner had not timely requested an administrative hearing with respect to his federal_income_tax liability for and she told him that he could have a so-called equivalent_hearing instead see sec_301_6320-1 proced admin regs parker offered to discuss the case with him by telephone on date petitioner wrote parker on date requesting a face- to-face hearing and copies of documents verifying assessment of taxes and penalties petitioner told parker that he intended to bring a court reporter to the hearing and record it in a date letter to parker petitioner alleged that he was entitled to a face-to-face hearing payment of taxes is voluntary his taxes had not been properly assessed and he never received a valid notice_of_deficiency or a demand for payment of any of the liabilities on date petitioner went to parker’s office with a court reporter parker told petitioner that he could not have a face-to-face hearing because the arguments that he had raised were frivolous on date petitioner wrote to parker arguing that payment of taxes is voluntary and that there was no valid assessment of tax against him on date respondent sent petitioner a notice_of_determination concerning collection action under sec_6320 notice_of_determination regarding frivolous_return penalties that respondent had assessed for petitioner’s tax years and a decision letter concerning equivalent_hearing under sec_6320 decision letter stating that respondent had concluded that imposition of the tax_lien regarding petitioner’s income_tax liabilities for was appropriate if respondent had realized petitioner’s request for a hearing with respect to his income_tax_liability for was timely respondent would have issued a notice_of_determination instead of a decision letter see sec_6320 sec_6330 d petitioner filed a petition with the court challenging the notice_of_determination and the decision letter by order dated by order dated date the court denied respondent’s motion to dismiss for lack of jurisdiction on the continued date the court granted respondent’s motion to dismiss for lack of jurisdiction as to frivolous_return penalties under sec_6702 for the taxable years see 115_tc_324 opinion a whether petitioner is liable for the underlying income_tax for petitioner contends that he had no taxable_income or activities for a taxpayer may dispute an underlying tax_liability at a sec_6330 hearing if he or she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 respondent does not contend on brief that petitioner received the notice_of_deficiency or had a prior opportunity to dispute the tax_liabilities thus we will assume that he did not petitioner contends that he is not subject_to federal_income_tax and that respondent’s determination of his tax_liabilities for and is invalid throughout this case including at trial petitioner’s only arguments for contending that his underlying tax_liabilities were incorrect were frivolous thus we conclude that petitioner is liable for tax as determined by respondent for continued ground that the decision letter constitutes a notice_of_determination under 119_tc_252 b whether respondent’s determination was an abuse_of_discretion petitioner contends that respondent’s determination was an abuse_of_discretion because respondent did not give him a copy of form 23c assessment certificate--summary record of assessments there was no valid assessment of tax for he did not receive a notice_and_demand for payment for respondent did not produce verification from the secretary that requirements of applicable law and administrative procedures have been met or that respondent’s employees had authority from the secretary to collect tax from petitioner and respondent improperly denied petitioner the opportunity to have a face-to-face hearing that he could record we disagree for reasons stated next whether respondent was required to provide form 23c for sec_6330 requires the appeals officer to verify that the requirements of any applicable law or administrative procedure have been met however sec_6330 does not specify which document the commissioner must use eg the summary record rather than a transcript of account to satisfy the verification requirement even though petitioner asked respondent to provide form 23c it was not an abuse_of_discretion for respondent to give him copies of form_4340 to verify the assessments see 953_f2d_531 9th cir 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 whether tax for was validly assessed federal tax assessments are recorded on a record of assessment sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner supra pincite the summary record must identify the taxpayer the character of the liability assessed the taxable_period and the amount of the assessment sec_301_6203-1 proced admin regs the copies of form_4340 for respondent sent to petitioner contained this information and said that his tax_liabilities for those years remain unpaid a form_4340 constitutes presumptive evidence that a tax has been validly assessed under sec_6203 115_tc_35 petitioner has not shown that there was any irregularity in the assessment procedure we hold that the assessments are valid whether petitioner received a notice_and_demand for payment of his tax_liabilities we reject petitioner's contention that respondent did not issue the notice_and_demand required by sec_6303 respondent sent to petitioner a notice of balance due on date date and date a notice of balance due is a notice_and_demand for payment under sec_6303 119_tc_252 whether petitioner had verification that requirements of applicable law and administrative procedures had been met and that respondent’s employees had authority from the secretary to collect tax internal revenue laws and regulations do not require the appeals officer to give the taxpayer a copy of the delegation of authority from the secretary to the person other than the secretary who signed the verification required under sec_6330 nestor v commissioner supra pincite sec_6330 does not require the appeals officer to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met id pincite sec_301_6320-1 proced admin regs requires that the appeals officer obtain verification before issuing the determination not that he or she provide it to the taxpayer in any event parker gave petitioner a copy of the certified transcripts of account for and whether this case should be remanded to appeals for a face-to-face hearing petitioner contends that he was entitled to a face-to-face hearing we disagree in 117_tc_183 the court declined to remand the case to the appeals_office for a hearing because the taxpayer could not prevail on any of the issues he had raised in the proceeding as a result we held that it was neither necessary nor productive to remand the case to the appeals_office id see kemper v commissioner tcmemo_2003_195 remand to record face-to-face hearing denied see also 121_tc_8 the same reasoning applies here because petitioner is liable for the underlying income_tax and all of his other arguments are frivolous c conclusion we conclude that respondent’s determination not to withdraw the notice_of_federal_tax_lien was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
